EXHIBIT 10.95

 

 

SECOND AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT, dated as of May 2, 2016 (this
“Agreement”), among MULTI-FINELINE ELECTRONIX SINGAPORE PTE. LTD., a Singapore
company (“Borrower”), MULTI-FINELINE ELECTRONIX, INC., a Delaware corporation
(“Holdings”), the various financial institutions parties hereto (collectively,
the “Lenders”) and BANK OF AMERICA, N.A., a national banking association, as
agent for the Lenders (in such capacity, the “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders and the Agent are parties to the Loan and
Security Agreement, dated as of August 6, 2014, as amended prior to the date
hereof (the “Existing Loan Agreement”), and the other Loan Documents (such
capitalized term and all other capitalized terms not defined herein shall have
the meanings provided for in Article I); and

WHEREAS, the Borrower has requested that, as of the Effective Date, the Existing
Loan Agreement be amended as herein provided; and

WHEREAS, the Lenders are willing, subject to the terms and conditions
hereinafter set forth, to make such amendments;

NOW, THEREFORE, in consideration of the agreements herein contained, the parties
hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1.Certain Definitions. The following terms (whether or not
underscored) when used in this Agreement shall have the following meanings:

“Agent” is defined in the preamble.

“Agreement” is defined in the preamble.

“Amended Loan Agreement” means the Existing Loan Agreement as amended by this
Agreement as of the Effective Date.

“Borrower” is defined in the preamble.

“Effective Date” is defined in Section 4.1.

“Existing Loan Agreement” is defined in the first recital.

--------------------------------------------------------------------------------

“Holdings” is defined in the preamble.

“Lenders” is defined in the preamble.

SECTION 1.2.Other Definitions. Unless otherwise defined or the context otherwise
requires, capitalized terms used herein (including in the preamble and recitals
hereto) have the meanings provided for in the Existing Loan Agreement.

ARTICLE II
AMENDMENTS

Effective on (and subject to the occurrence of) the Effective Date, the Existing
Loan Agreement is amended as follows:

SECTION 2.1.Addition to Section 1.1. The following new definitions are added to
Section 1.1 of the Existing Loan Agreement in the appropriate alphabetical
order:

“DSBJ: Suzhou Dongshan Precision Manufacturing Co., Ltd., a company organized
under the laws of the People’s Republic of China.”

“DSBJ Acquisition: the acquisition by DSBJ of 100% of the Equity Interests of
Holdings pursuant to the Agreement and Plan of Merger, dated as of February 4,
2016, between DSBJ, Dragon Electronix Merger Sub Inc. and Holdings."

SECTION 2.2.Amendments to Section 1.1. The following definitions in Section 1.1
of the Existing Loan Agreement are amended and restated in their entirety as
follows:

"Change of Control: (a) any “person” or “group” (within the meaning of Sections
13(d) and 14(d) of the Securities Exchange Act of 1934)  (i)  prior to the
consummation of DSBJ Acquisition , other than  United Engineers Limited, UE
Centennial Venture Pte. Ltd., and their Affiliates, that  becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934), directly or indirectly, of 35%, or more, of the Equity Interests of
Holdings having the right to vote for the election of members of the board of
directors of Holdings, and (ii) after the consummation of DSBJ Acquisition,
other than DSBJ and its Affiliates, that  becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of 35%, or more, of the Equity Interests of Holdings having the
right to vote for the election of members of the board of directors of Holdings;
(b) Holdings ceases to beneficially own and control all Equity Interests in
Borrower; or (c) all or substantially all of Holdings’ or Borrower’s assets are
sold or transferred, other than sale or transfer by Holdings to Borrower.”

-2-

--------------------------------------------------------------------------------

"Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Agent; provided, that in
no event shall such rate be less than zero."

"LIBOR: for any Interest Period with respect to a LIBOR Revolver Loan, the per
annum rate of interest (rounded upward, if necessary, to the nearest 1/8th of 1%
and in no event less than zero), determined by Agent at approximately 11:00 a.m.
(London time) two Business Days prior to commencement of such Interest Period,
for a term comparable to such Interest Period, equal to the London Interbank
Offered Rate, or comparable or successor rate approved by Agent, as published on
the applicable Reuters screen page (or other commercially available source
designated by Agent from time to time); provided that any such comparable or
successor rate shall be applied by Agent, if administratively feasible, in a
manner consistent with market practice."

"SIBOR: for any Interest Period with respect to a SIBOR Revolver Loan:

(a)the applicable Screen Rate; or

(b)if no Screen Rate is available for Singapore Dollars for the Interest Period
of that Revolver Loan, the arithmetic mean of the rates (rounded upwards to four
decimal places) as supplied to Agent at its request quoted by the Reference
Banks to leading banks in the Singapore interbank market, as of  11:00 a.m.
(Local Time) on the Interest Rate Fixing Day for the offering of deposits in
Singapore Dollars for a period comparable to the Interest Period for that
Revolver Loan;

provided, that in no event shall SIBOR be less than zero."

"Singapore Base Rate: on any day, in relation to Singapore Dollars, the
prevailing prime lending rate of Bank of America–Singapore Branch in Singapore
Dollars, as announced by Bank of America–Singapore Branch, from time to time in
force on such day and, for the purposes of this Agreement a change in the prime
lending rate of Bank of America–Singapore Branch shall be effective on and from
the day on which it is announced by Bank of America–Singapore Branch, or if such
announcement provides for such change to come into effect on a later day, on and
from such later day.  Such rate is set by Bank of America–Singapore Branch on
the basis of various factors, including its costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above or below such rate; provided,
that in no event shall the Singapore Base Rate be less than zero."

-3-

--------------------------------------------------------------------------------

ARTICLE III
REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to make the amendments provided for in Article
II, the Borrower hereby (a) represents and warrants that (i) each of the
representations and warranties of the Loan Parties contained in the Existing
Loan Agreement and in the other Loan Documents is true and correct in all
material respects as of the date hereof (provided that if any such
representation and warranty relates to an earlier date, such representation and
warranty shall be true and correct in all material respects as of such earlier
date) and (ii) no Default or Event of Default has occurred and is continuing and
(b) agrees that the incorrectness in any material respect of any representation
and warranty contained in the preceding clause (a) shall constitute an immediate
Event of Default. Without limiting the foregoing, the Borrower hereby (i)
ratifies and confirms all of the terms, covenants and conditions set forth in
the Loan Documents and hereby agrees that it remains unconditionally liable to
the Agent and the Lenders in accordance with the respective terms, covenants and
conditions set forth in the Loan Documents and (ii) waives all defenses, claims,
counterclaims, rights of recoupment or set-off against any of its Obligations.

ARTICLE IV

CONDITIONS TO EFFECTIVENESS; EXPIRATION

SECTION 4.1.Effective Date. This Agreement shall become effective on such date
(the “Effective Date”) when the conditions set forth in this Section have been
satisfied.

SECTION 4.1.1Execution of Agreement. The Agent shall have received counterparts
of this Agreement duly executed and delivered on behalf of the Obligors, the
Agent and the Required Lenders.

SECTION 4.1.2Representations and Warranties. The representations and warranties
made by the Borrower pursuant to Article III as of the Effective Date shall be
true and correct.

SECTION 4.2.Expiration. If the Effective Date has not occurred on or prior to
May 13, 2016, the agreements of the parties contained in this Agreement shall,
unless otherwise agreed by the Required Lenders terminate immediately on such
date and without further action.

ARTICLE V

MISCELLANEOUS

SECTION 5.1.Cross-References. References in this Agreement to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Agreement.

SECTION 5.2.Loan Document Pursuant to Amended Loan Agreement. This Agreement is
a Loan Document executed in accordance with the terms of the Amended Loan
Agreement.  Except as expressly amended hereby, all of the representations,
warranties, terms, covenants and conditions contained in the Existing Loan
Agreement and each other Loan Document shall remain unamended or otherwise
unmodified and in full force and effect.

-4-

--------------------------------------------------------------------------------

SECTION 5.3.Limitation of Amendments. The amendments set forth in Article II
shall be limited precisely as provided for herein and shall not be deemed to be
a waiver of, amendment of, consent to or modification of any other term or
provision of the Existing Loan Agreement or of any term or provision of any
other Loan Document or of any transaction or further or future action on the
part of the Borrower or any other Obligor  which would require the consent of
any of the Lenders under the Existing Loan Agreement or any other Loan Document.

SECTION 5.4.Counterparts. This Agreement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or in
a PDF shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 5.5.Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

SECTION 5.6.Further Assurances. The Borrower shall execute and deliver, and
shall cause each other Obligor to execute and deliver, from time to time in
favor of the Agent and the Lenders, such documents, agreements, certificates and
other instruments as shall be necessary or advisable to effect the purposes of
this Agreement.

SECTION 5.7.Costs and Expenses. The Borrower agrees to pay all reasonable costs
and expenses of the Agent (including the reasonable fees and out-of-pocket
expenses of legal counsel of the Agent) that are incurred in connection with the
execution and delivery of this Agreement and the other agreements and documents
entered into in connection herewith.

SECTION 5.8.GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, , WITHOUT GIVING EFFECT TO
ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO
NATIONAL BANKS).

SECTION 5.9.Entire Agreement. This Agreement constitutes the entire
understanding among the parties hereto with respect to the subject matter hereof
and supersedes any prior agreement, written or oral, with respect hereto.

SECTION 5.10.Consent to DSBJ Acquisition. For purposes of the Existing Loan
Agreement, the Lenders consent to the DSBJ Acquisition (as defined in the
Amended Loan Agreement), which shall not for purposes of clarity constitute a
Change of Control thereunder.

 

 

-5-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.

BORROWER:

 

MULTI-FINELINE ELECTRONIX SINGAPORE PTE. LTD.

 

By

 

/s/ Thomas Kampfer

 

Name: Thomas Kampfer

 

Title: CFO & Director

 

GUARANTOR:

 

MULTI-FINELINE ELECTRONIX, INC.

 

By

/s/ Reza Meshgin

 

Name: Reza Meshgin

 

Title: President & CEO

 

AGENT AND LENDERS:

 

BANK OF AMERICA, N.A.,

   as Agent and Lender

 

By

/s/ Carlos Gil

 

Name: Carlos Gil

 

Title: Senior Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO

LOAN AND SECURITY AGREEMENT]

 